Citation Nr: 0512477	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
hepatitis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a rating in excess of 
10 percent for hepatitis.

In March 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing in St. 
Petersburg, Florida.

In August 2003, the Board remanded the claim for VCAA 
notification and assistance and further development.

In January 2005, the RO increased the rating for hepatitis to 
20 percent.
 

FINDING OF FACT

Hepatitis is manifested by no more than fatigue and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hepatitis have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7345 (2004); 38 C.F.R. § 4.114, Diagnostic Code 7345 (prior 
to July 2, 2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

In an April 2004 letter, following a Board remand for further 
development, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA had obtained and would attempt to obtain for him.  38 
U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In a September 2004 letter, the RO advised the veteran to 
provide any information or evidence he had pertaining to his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

While the veteran was not sent a VCAA notice letter prior to 
the initial rating decision denying his claim in April 2001, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  See Mayfield v. 
Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 2005).  
VCAA notice was provided by the RO in the April and September 
2004 letters.  Additionally, the veteran was previously 
advised of the applicable laws and regulations relating to 
his case, of the evidence of record, and of the type of 
evidence necessary to support his claim by way of the May 
2002 statement of the case (SOC) and the January 2005 
supplemental statement of the case (SSOC).  Here, failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
especially, as in this case, when the subsequent VA 
communications (identified above) essentially cured the error 
in the timing of notice.  While notice did not precede the 
initial rating decision in this matter, the claim was 
readjudicated after substantially full notice was given, and 
the appellant has had ample opportunity to respond. 

With regard to the duty to assist, the Board notes that the 
record contains the veteran's service medical records, as 
well as all pertinent, available records of post service VA 
and private medical treatment identified by the veteran.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  Moreover, 
the veteran has been afforded VA medical examinations in 
connection with his claim for an increased rating for 
hepatitis in September 2000 and October 2004.

The veteran has been fully advised of the facts, law and 
regulations governing his claim and he has had full 
opportunity to submit evidence and argument.  There is no 
indication that there is any existing evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, in light of all of these considerations, the 
Board finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).
  
Factual Background

A December 1973 liver biopsy was found to be consistent with 
chronic hepatitis.  The type of hepatitis was not identified.  

By rating action of August 1974, the RO granted service 
connection for chronic hepatitis.  Since the effective date 
in May 1974, the disorder has been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, the only Code then applicable 
for rating hepatitis.  A 10 percent rating has been in force 
since January 1, 1994.

The veteran submitted a claim for an increased rating in June 
2000.

In September 2000, the veteran received a VA medical 
examination for digestive conditions, and a VA general 
medical examination.  The examiner noted a history of 
conditions including Crohn's disease, ulcerative colitis, and 
a large intestine obstruction.  (None of these are service-
connected.)   Hepatitis B core and hepatitis C antibodies 
were positive, and hepatitis surface antigen was negative.  
The examining physician for the digestive conditions 
examination noted that the veteran reported no weight loss, 
fevers, or chills, and indicated that the veteran had not 
been receiving treatment for his hepatitis.  He found no 
evidence of liver failure or insufficiency, no extra 
gastrointestinal manifestation of his inflammatory bowel 
disease which was in complete remission, and normal bowel 
function.  The physician's impression was viral hepatitis B 
and C, likely contacted through tattoo placement.  The 
impression of the examining physician for the general medical 
examination was positive hepatitis C viral antibody.  That 
examiner found no hepatosplenomegaly and no evidence of 
cirrhosis.

An April 2001 rating decision continued the veteran's 10 
percent rating based on "demonstrable liver damage with mild 
gastrointestinal disturbance."

In April 2002, the VA performed an ileoscopy and ostomy to 
assess the severity of any underlying disease.  The ileum was 
found to be normal throughout the entire length (60 cm) 
inspected.

In his testimony before the Board in March 2003, the veteran 
noted severe gastrointestinal distress prior to his 
colectomy.  He reported difficulty with eating foods that are 
hard to digest.  He reported that he did not get nausea or 
vomiting.  The veteran referred to gastrointestinal doctors 
performing a procedure to open up his stoma and stretch it so 
that food will not get blocked up.

In October 2003, the VA performed an ileoscopy.  A prior 
dilation of his ileostomy was noted.  Digital exploration of 
the stoma did not suggest any narrowing or stricture, and was 
essentially normal.  No evidence of stricture or obstruction 
was found on insertion of an endoscope for a distance of 60 
cm.

Following an August 2003 Board remand for further 
development, additional VA medical treatment records, 
covering the period June 2001 to October 2003, were obtained 
by the RO, but they contain no evidence pertinent to the 
issue on appeal.

VA arranged for the veteran to undergo an examination for his 
hepatitis in October 2004.  The examining physician noted the 
veteran's reported history of hepatitis A while performing 
active service, a December 1973 liver biopsy which found his 
"liver damaged with hepatitis," and his diagnosis of 
hepatitis C in 1991, following an operation for Crohn's 
disease.  The examining physician found that the veteran was 
having no severe symptoms except mild fatigue and some 
weakness.  The veteran denied any vomiting, hematemesis, 
melena, nausea, abdominal pain, fever or distension.  The 
veteran stated that his appetite was good, but noted he felt 
fatigue and some weakness at the end of the day.  The 
physician noted a history of chronic alcoholism and drug 
abuse, but the veteran denied any current use of alcohol or 
drugs.  The prior total colectomy operation was noted, with 
the colostomy site clean on examination, with no signs of 
infection.  Laboratory findings included white blood cell 
count of 7.3, complete blood count: hemoglobin 16 grams, 
hematocrit 47%, thyroglobulin negative, C3142 normal, and 
C424 normal.  Liver function test showed a mild elevation of 
alkaline phosphates of 265 (normal being 25-125), a mild 
elevation of serum glutamic oxaloacetic transaminase of 95 
(normal being 15-46), and normal bilirubin.  Physical 
examination revealed that the veteran was well nourished and 
well developed and not in any distress.  No icterus was noted 
in the eyes and the abdomen was soft and nontender without 
organomegaly or ascites.  An upper GI and barium swallow 
follow through showed gastroesophageal reflux disease and 
hiatal hernia, otherwise unremarkable.  The diagnosis was 
chronic mild hepatitis C and B, stable at the time of 
examination, and Crohn's disease status post colectomy, 
stable at the time of examination.  The examiner gave a 
medical opinion that the veteran is suffering with hepatitis 
C and B of "mild degree" and also a history of hepatitis A.  
It was noted that hepatitis A and B had their onset in 
service.  No opinion was provided regarding the etiology of 
hepatitis C, which was diagnosed post-service.

In January 2005, the RO increased the veteran's disability 
rating for hepatitis to 20 percent under the new criteria for 
hepatitis B, finding that, although there was no discernable 
change in his condition, it could "conceivably be evaluated 
within the 20 percent criteria due to [his] complaints of 
daily fatigue."

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The regulations governing ratings for hepatitis were revised 
effective July 2, 2002.  The revision changed the criteria 
for rating hepatitis A and B, found at 38 C.F.R. § 4.114, 
Diagnostic Code 7345, and included new provisions for rating 
hepatitis C, found at 38 C.F.R. § 4.114, Diagnostic Code 
7354.

When a law or regulation changes after a claim has been filed 
or reopened, but before the judicial process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise, or permitted the 
Secretary to do otherwise and the Secretary did so.  

Under the criteria for rating infectious hepatitis in effect 
prior to July 2, 2002, a 10 percent rating is warranted for 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating requires a showing of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures. 38 C.F.R. § 4.114, Diagnostic Code 7345 (prior to 
July 2, 2002).

Under the revised criteria, for rating chronic liver disease 
without cirrhosis (including hepatitis B, but excluding 
hepatitis C), a 20 percent rating is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 40 percent rating (there is no 30 percent 
rating under the revised criteria) requires a showing of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2004).

The criteria for rating hepatitis B under the revised 
criteria of 38 C.F.R. § 4.114, Diagnostic Code 7345, and the 
criteria for rating hepatitis C under the new criteria of 
38 C.F.R. § 4.114, Diagnostic Code 7354, are nearly identical 
(with the only difference being the diagnosis).  See 
38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354 (2004).

Analysis

The RO increased the veteran's rating for hepatitis from 10 
to 20 percent under the revised rating criteria under 
Diagnostic Code 7345 for chronic liver disease without 
cirrhosis (including hepatitis B).  The issue before the 
Board is whether a rating higher than 20 percent is warranted 
under either the former or the current versions of the rating 
criteria for evaluating hepatitis.  

In the September 2000 VA medical examinations, the examining 
physicians found no evidence of liver failure or 
insufficiency, no extra gastrointestinal manifestation of his 
inflammatory bowel disease (which was in complete remission), 
and normal bowel function.  There was no evidence of fatigue, 
anxiety, malaise, anorexia, weight loss, or hepatomegaly and, 
in the absence of any gastrointestinal manifestation, no need 
for dietary restriction or other therapeutic measures, and no 
incapacitating episodes (in fact, the veteran denied any 
treatment for hepatitis).

In the October 2004 VA medical examination, the examining 
physician found no severe symptoms except mild fatigue and 
some weakness.  The veteran denied any vomiting, hematemesis, 
melena, nausea, abdominal pain, fever or distension.  There 
was no evidence of any colon problems.  There was no evidence 
of anxiety, malaise, anorexia, weight loss, or hepatomegaly 
and, while barium swallow showed gastroesophageal reflux 
disease and hiatal hernia, no gastrointestinal manifestation 
was present requiring dietary restriction or other 
therapeutic measures, and there was no evidence of 
incapacitating episodes.  

For a 30 percent rating under the old criteria of Diagnostic 
Code 7345, a showing of minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures is required.

While the veteran appears to have minimal liver damage and 
complains of fatigue at the end of the day, he does not have 
anxiety or gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures.  Accordingly, a 30 
percent rating under the old criteria is not warranted.

For an increase to the next higher (40 percent) rating under 
the revised criteria of Diagnostic Code 7345, there must be a 
showing of daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2004).

The veteran complains of daily fatigue at the end of the day, 
but does not have malaise, anorexia, minor weight loss, 
hepatomegaly, or incapacitating episodes.  Accordingly, a 40 
percent rating under the revised criteria is not warranted.

As the veteran's hepatitis symptomatology would not warrant 
an increase above the current 20 percent rate under either 
the old or the new provisions for rating hepatitis, the 
veteran's claim for increase must be denied.  


ORDER

Entitlement to a rating in excess of 20 percent for hepatitis 
is denied.




	                        
____________________________________________
	DENNIS F. CHIAPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


